Citation Nr: 1230388	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  06-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an abdominal aortic aneurysm (AAA), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force from July 1965 to March 1969.  He was stationed in Vietnam from July 1968 to March 1969.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in pertinent part, denied service connection for AAA.  [The AAA issue has been recharacterized as noted on the title page to reflect the medical evidence of record and the Veteran's contentions.]  

In June 2009, the Board remanded this appeal for additional development.  Following completion of the requested actions, as well as a continued denial of the Veteran's claim, the appeal was returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issue on appeal.  Specifically, in this regard, the Board observes that the Veteran seeks service connection for his AAA on a direct basis.  In the alternative, he maintains that his AAA is caused or aggravated by either his service-connected diabetes or his now service-connected CAD.

April and August 2003 CT scans of the Veteran's abdomen revealed an AAA that measured 3.8 cm in maximum diameter.  

A January 2007 VA arteries examination revealed that the AAA measured 3.86 cm by 3.95 cm in diameter.  The examiner noted that this was a slight increase in comparison to a January 2006 study.  He opined that "[i]t is less likely as not (50/50 probability)" that the aortic aneurysm was aggravated beyond its normal progression by the Veteran's service-connected diabetes mellitus, type II.  The examiner acknowledged that diabetes can contribute to atherosclerosis but explained that the Veteran's AAA had not significantly increased in size since it was first diagnosed.  Rather, the examiner believed that the Veteran has multiple risk factors, two of the greatest being a long-term smoking history and long-term hypertension.  The Veteran also had high cholesterol and was a Caucasian male.  

A September 2007 renal ultrasound revealed that the Veteran's AAA measured 4.1 cm by 4.6 cm.  The clinician acknowledged that the aneurysm had grown from 3.8 cm in 2003, but noted that the Veteran was asymptomatic.  In any event, the clinician indicated to the Veteran that he would inform the vascular surgeon that the AAA had increased in size.  An October 2007 abdominal ultrasound revealed that the AAA measured 4.3 cm by 4 cm.  The Veteran was hospitalized for an unrelated problem in October 2007, at which time he indicated that VA doctors were "waiting until [the AAA] gets closer to 5 to intervene with surgery."

A September 2008 lumbar spine MRI and an October 2008 CT scan of the Veteran's abdomen revealed that the AAA measured 4.5 cm by 4.3 cm.

In September 2009, the Veteran underwent a VA arteries examination.  The examiner reviewed the claims file and stated that the AAA measured 4.3 cm by 4 cm and remained unchanged from October 2007.  The examiner noted that there was no history of arteriovenous fistula, varicose vein, post-phlebitic syndrome, erythromelalgia, angioneurotic edema, or Raynaud's phenomenon and that neither exercise nor exertion was precluded by the AAA.  No opinion with respect to etiology was provided.  

An October 2010 PET scan shows that the AAA measured 4.9 cm.  

The Board finds that the VA examinations of record in this appeal are inadequate because the examiner either did not opine as to whether the Veteran's AAA is related to his military service or rendered no etiological opinion at all.  Further, the Board reiterates that the Veteran was only recently service-connected for CAD.  In any event, however, no doctor has provided an opinion as to whether the Veteran's AAA is caused or aggravated by his now service-connected CAD.  Of importance here is the fact that the medical evidence of record establishes that the Veteran's AAA has continued to increase in size during the appeal.  Accordingly, clarification regarding the nature and etiology of the Veteran's AAA is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c). 

In addition, the claims file indicates that the Veteran receives disability benefits for his now service-connected CAD from the Social Security Administration (SSA).  Those records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA a copy of the decision awarding disability benefits to the Veteran and the medical records relied used in support of that determination.  

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his AAA.  The claims folder, including a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results of any such studies should be included in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should opine as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's AAA had its clinical onset during his active service or is otherwise related to such service. 

If the Veteran's AAA did not originate in, and is not otherwise related to, his period of active service, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus, type II, or his service-connected CAD.  [If the Veteran's AAA is aggravated by either of these service-connected disabilities, the examiner should quantify the approximate degree of aggravation.]

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the claim on appeal-entitlement to service connection for an AAA, to include as secondary to a service-connected disability.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


